UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1496


In re:   MARK STEPHEN CARRON,

                      Petitioner.



                 On Petition for Writ of Mandamus
                     (No. 5:10-cr-00794-MBS-1)


Submitted:   July 16, 2013                 Decided:   July 24, 2013


Before AGEE and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Mark Stephen Carron, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Mark Stephen Carron petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his

motion for issuance of an amended judgment in his criminal case.

He seeks an order from this court directing the district court

to act.   Our review of the district court’s docket reveals that

the district court issued the amended judgment on June 6, 2013.

Accordingly,   because   the   district   court   has   recently   granted

Carron’s request, we deny the mandamus petition as moot.               We

grant leave to proceed in forma pauperis and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                         PETITION DENIED




                                   2